         Case 1:18-cv-04309-RWS Document 42 Filed 02/06/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE             §
COMMISSION,                         §
                                    §
            Plaintiff,              §
                                    §
v.                                  § Case No. 1:18-CV-04309-RWS
                                    §
FRANCISCO ABELLAN VILLENA,          §
GUILLERMO CIUPIAK, JAMES B.         §
PANTHER, and FAIYEZ DEAN,           §
                                    §
            Defendants.             §
_____________________________________

                                     MOTION TO SEAL

       The United States of America (the “Government”), by and through its undersigned

attorneys, hereby moves that this Court issue an order providing (1) that the Notice of Motion to

Intervene and Stay Proceedings, the accompanying motion and memorandum of law, and the

accompanying proposed form of order be filed under seal; (2) that the accompanying declaration

of Trial Attorney Michelle Pascucci be filed ex parte and under seal; and (3) that any order filed

by the Court responsive to the aforementioned submissions be filed under seal.

       Sealing these materials is necessary because they contain information related to an ongoing

criminal investigation, the public disclosure of which could hamper or impair law enforcement

and jeopardize the investigation. Sealing is also necessary to avoid possible prejudice to the

ongoing investigation.

        The Court has the inherent power to seal court filings when appropriate. See Nixon v.

Warner Comm., Inc., 435 U.S. 589, 598 (1978). The Court may also seal filings to prevent serious

jeopardy to an ongoing criminal investigation where, as here, such jeopardy creates a compelling

governmental interest in preserving the confidentiality of the information. See United States v.

                                                1
         Case 1:18-cv-04309-RWS Document 42 Filed 02/06/19 Page 2 of 3



Park, 619 F. Supp. 2d 89, 94 (S.D.N.Y. 2009) (denying motion to unseal where doing so would

reveal “the subject matter and status” of an ongoing criminal investigation).

       WHEREFORE, it is respectfully requested that the motion to seal is granted.

Dated: February 6, 2019



                                             Respectfully submitted,

                                             ROBERT ZINK
                                             Acting Chief, Fraud Section

                                      BY:    /s/ Michelle Pascucci
                                             Michelle Pascucci
                                             Trial Attorney
                                             Criminal Division, Fraud Section
                                             United States Department of Justice
                                             1400 New York Avenue NW
                                             Washington, DC 20005
                                             Tel: (202) 307-2208
                                             Fax: (202) 514-0152
                                             Michelle.Pascucci@usdoj.gov




                                                2
           Case 1:18-cv-04309-RWS Document 42 Filed 02/06/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 6, 2019, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF, which will send notification to counsel of

record.




                                             Respectfully submitted,

                                             ROBERT ZINK
                                             Acting Chief, Fraud Section

                                      BY:    _________/s/__________
                                             MICHELLE PASCUCCI
                                             Trial Attorney
                                             Criminal Division, Fraud Section
                                             United States Department of Justice




                                                3
